ADVISORY ACTION
Claims 134, 136, 139-156 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
The request for entering amendments to claims 152-153, 156, addition of claims 157-167, and arguments filed on 2/16/2021 under 37 CFR 1.116 in reply to the Final Action mailed on 9/17/2020 are acknowledged.  The proposed amendments to the claims will not be entered.  The proposed amendments to the claims raise new issues which would require further consideration as discussed below and do not further overcome the previously raised rejections.  
Proposed amended claims 152-153 and dependent claims 154-167 would be rejected under 35 USC 112, second paragraph, due to the recitation of “wherein the heterologous polynucleotide comprises a codon-optimized nucleic acid sequence, wherein the codon adaptation index (CAI) of the codon-optimized nucleic acid molecule is about 0.8 to about 1 in the yeast host cell…” for the following reasons.   It is unclear as to how the CAI, which is a numerical value, is in the yeast host cell.   Furthermore, as known in the art and discussed extensively by Sharp et al. (see Claim Rejections under 35 USC § 103 in prior Office actions), the codon adaptation index is species-dependent.  The term “yeast cell” encompasses a genus of cells from different species that are extremely diverse. Therefore, CAI numerical values in the absence of a statement indicating the species associated with the CAI values recited are unclear because one could have the same nucleic acid having a CAI value of 1 if the calculation uses P. pastoris codon values and a CAI of 0.5 if one uses S. cerevisiae codon values. As such, the scope of the claim is undefined.  If the intended CAI values are those associated with S. cerevisiae, the claim should be amended accordingly.  
Proposed amended claims 152-153 would be objected to due to the recitation of “cellobiohydrolase polypeptide having 100% identity with the amino acid sequence of SEQ ID NO: 11”.  To be consistent with the language commonly used, the term should be amended to recite “cellobiohydrolase polypeptide having 100% sequence identity with the polypeptide of SEQ ID NO: 11” 
Proposed new claim 158 would be objected to due to the recitation of “…nucleic acid sequence is operably associated with a further heterologous nucleic acid sequence”.  To enhance clarity, the term should be amended to recite “…nucleic acid sequence is further operably associated with a heterologous nucleic acid sequence”.  
Proposed new claims 159, 160 and 165 would be objected to due to the recitation of “wherein the further heterologous nucleic acid sequence…”.   To enhance clarity, the term should be amended to recite “wherein the heterologous nucleic acid sequence…”.   
Proposed amended claims 152-156 would remain rejected and new claims 157-166 would be rejected under 35 U.S.C. 103(a) as being unpatentable over Goedegebuur et al. (U.S. Publication No. 2005/0037459 published 2/17/2005) in view of de Oliviera Azevedo et al. (Nucleic Acids Research 18(3):668, 1990; cited in prior Office actions), Den Haan et al. (Enzyme and Microbial Technology 40:1291-1299, April 2007; cited in prior Office actions), van Zyl et al. (Adv Biochem Eng/Biotechnol 108:205-235, April 21, 2007; cited in the prior Office action), Gustafsson et al. (Trends in Biotechnology 22(7):346-353, 2004; cited in the prior Office action), Nakamura et al. (Nucl. Acids Res. 28:292, 2000; cited in the prior Office action), Sharp et al. (Nucleic Acids Research 15(3):1281-1295, 1987) and Grote et al. (Nucleic Acids Research 33:W526-W531, 2003).  
Applicant argues that  none of the references teach or suggest the claimed yeast host cell.  Applicant states that Applicant surprisingly discovered that codon optimization improved expression of cellobiohydrolase in yeast to an extent that meaningfully improved functioning of the yeast over the prior art and that this discovery cannot be predicted or expected from the art.  Applicant cites the results shown in Table 6 in support of the argument that the claimed polypeptide encoded by a codon-optimized nucleic acid provides results that surpass the state of the art and the prior art.   Applicant states that Goedegebuur et al. teach the CBH1.1 variant from H. grisea only expressed in A. niger, which is a filamentous fungi, and that one of skill in the art would not look at the teachings of Goedegebuur et al. for guidance to obtain A. niger is aerobic and not involved in fermentation.  Applicant further points out that the teachings of Goedegebuur et al. fail to teach how to obtain a yeast host cell expressing a sufficient amount of the polypeptide of SEQ ID NO: 11 to hydrolyze Avicel and that the teachings of Goedegebuur et al. are limited to the determination of a CBH1 from H. grisea in an isolated form on pre-treated corn stover and phosphoric acid swollen cellulose.  Applicant further states that Goedegebuur et al. do not teach codon optimization to achieve a sufficient amount of recombinant expression of the polypeptide of SEQ ID NO: 11 in a yeast host cell. With regard to Oliveira et al., Applicant states that their teachings are even more limited because they do not provide evidence on its ability to be expressed in a recombinant fashion in a yeast host cell in amounts to hydrolyze Avicel.  With regard to Den Haan et al., Applicant states that Den Haan et al. do not cure the deficiencies of Goedegebuur et al. or Oliveira et al. and that Den Haan et al. fail to teach the polypeptide of SEQ ID NO: 11, codon-optimization, or accumulation of a sufficient amount of the cellobiohydrolase sufficient to hydrolyze Avicel.  With regard to van Zyl et al., Applicant states that their teachings don’t cure the deficiencies of Goedegebuur et al., Oliveira et al. and Den Haan et al. because they do not teach the polypeptide of SEQ ID NO: 11, codon optimization , or expression in a yeast cell in sufficient amounts.  According to Applicant, the teachings of van Zyl et al. teach the technical challenges of recombinant expression of cellobiohydrolases without providing a solution to the problem.  With regard to Gustafsson et al., Nakamura et al., Sharp et al. and Grote et al., Applicant states that they only provide general teachings about codon optimization and do not teach the polypeptide of SEQ ID NO: 11, codon optimization or how to provide sufficient amounts of any cellobiohydrolase when expressed in a yeast cell.  Applicant states that the invention provides a yeast host cell having increased specific activity for a heterologous fungal cellobiohydrolase, such as the polypeptide of SEQ ID NO: 11, to grow and produce ethanol on a cellulosic substrate such as Avicel.  Applicant cites Table 6 in support of the argument that it was surprising and unexpected to find significant activity on Avicel when the polypeptide of SEQ ID NO: 11 is expressed in a yeast cell when a codon-optimized nucleic acid is used, compared to the expression in a cell that expresses a native nucleic acid encoding the cellobiohydrolase, citing Example 2.  Applicant 
 Applicant’s arguments have been fully considered but not deemed persuasive. The Examiner acknowledges the teachings of the specification and those of the prior art.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the prior art of record.  With regard to the arguments that (i) Goedegebuur et al. (a) teach the CBH1.1 variant from H. grisea only expressed in A. niger, which is a filamentous fungi, (b) fail to teach how to obtain a yeast host cell expressing a sufficient amount of the polypeptide of SEQ ID NO: 11 to hydrolyze Avicel, (c) only teach the determination of the activity of a CBH1 from H. grisea in an isolated form on pre-treated corn stover and phosphoric acid swollen cellulose, and (d) do not teach codon optimization to achieve a sufficient amount of recombinant expression of the polypeptide of SEQ ID NO: 11 in a yeast host cell, (ii) the teachings of Oliveira et al. don’t provide evidence on its ability to be expressed in a recombinant fashion in a yeast host cell in amounts to hydrolyze Avicel, (iii) Den Haan et al. fail to teach the polypeptide of SEQ ID NO: 11, codon-optimization, or accumulation of a sufficient amount of the cellobiohydrolase sufficient to hydrolyze Avicel, (iv)  van Zyl et al.  do not teach the polypeptide of SEQ ID NO: 11, codon optimization , or expression in a yeast cell in sufficient amounts, and (v) Gustafsson et al., Nakamura et al., Sharp et al. and Grote et al. only provide general teachings about codon optimization and do not teach the polypeptide of SEQ ID NO: 11, codon optimization or how to provide sufficient amounts of any cellobiohydrolase when expressed in a yeast cell, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
H. grisea cel7A that  comprises SEQ ID NO: 3 and is 99.6% sequence identical to the polypeptide of SEQ ID NO: 11 of the instant application, the difference being 2 substitutions (99.6% = 523x100/ 525; SEQ ID NO: 11 = 525 amino acids; SEQ ID NO: 3 comprises amino acids 1-18 of SEQ ID NO: 11).  See alignment provided in a prior Office action.  Goedegebuur et al. discloses amino acids 19-525 of SEQ ID NO: 11 as the mature H. grisea cel7A encoded by GenBank accession number X17258 (SEQ ID NO: 5 in said reference; Figure 5 and page 3, paragraph [0085]).   The Examiner provided the teachings of de Oliviera Azevedo et al. to show that the H. grisea CBH1 protein of SEQ ID NO:  11 was known in the art at the time of the invention and that it has the enzymatic activity (cellobiohydrolase 1) that Goedegebuur et al. disclose as important for degradation of cellulose.   
While it is agreed that Goedegebuur et al. do not specifically teach a nucleic acid that has been codon optimized and encodes the protein of SEQ ID NO: 11, Goedegebuur et al. specifically teach that (i) the host cell that can be used to express their H. grisea cel7A variant is a yeast cell (paragraph [0107]), (ii) natural or synthetic polynucleotide fragments encoding a variant H. grisea CBH1.1 cellulase may be incorporated into heterologous nucleic acid constructs or vectors, capable of introduction into, and replication in, a filamentous fungal or yeast cell (paragraph [0161]), and (iii) the nucleic acid encoding the variant H. grisea CBH1.1 can be encoded by a nucleic acid which has been codon-optimized to facilitate faster expression of CBH1 in a particular prokaryotic or eukaryotic expression system  in accordance with the frequency with which a particular codon is utilized by the host (page 6, paragraph [0121]).   Therefore, contrary to Applicant’s assertions, one of skill in the art would find sufficient guidance in the teachings of Goedegebuur et al. with regard to codon-optimization of a nucleic acid encoding a cellobiohydrolase, which is a protein 100% sequence identical to the polypeptide of SEQ ID NO: 11 except for two substitutions, for expression in a yeast host cell.   As admitted by Applicant, codon S. cerevisiae, with a nucleic acid that has been codon optimized for expression in said yeast cell, wherein said nucleic acid encodes the cellobiohydrolase of SEQ ID NO: 11, and observe some increase in the production of said cellobiohydrolase.  Applicant is reminded that an obviousness analysis does not require absolute certainty but rather a reasonable expectation of success, which is provided by the teachings of the prior art as cited. 
With regard to the teachings of Den Haan et al. and van Zyl et al., the Examiner agrees that these references do not disclose the protein of SEQ ID NO: 11, or disclose codon-optimization for expression in a yeast cell.  However, these references were introduced to provide a motivation to (i) use the T. reesei xyn2 signal peptide because Den Haan et al. teach that this signal peptide is functional in S. cerevisiae and was successfully used in the expression of other fungal cellobiohydrolases  in S. cerevisiae by Den Haan et al., and (ii) transform the cell of van Zyl et al. with a codon-optimized nucleic acid encoding the cellobiohydrolase of SEQ ID NO: 11 or encoding a fusion protein that comprises the T. reesei xyn2 signal peptide and amino acids 19-525 of the polypeptide of SEQ ID NO: 11 because van Zyl et al. specifically teach that the addition of CBH to this S. cerevisiae strain coexpressing T. reesei EG1 and S. fibuligera T. reesei CBHII because Den Haan et al. teach that PASC has been fermented by using tethered enzymes that include T. reesei CBHII. As previously explained, a fusion protein comprising the enzymes instead of tethered enzymes could be advantageous because this can be done once at the DNA level during the preparation of the nucleic acid/expression vector to ensure that both cellobiohydrolases are always expressed. 
With regard to the argument that cited prior art does not provide guidance to select a minimal amount of codon optimization that would allow the recombinant expression of a sufficient amount of the polypeptide of SEQ ID NO: 11 in a yeast cell, it is reiterated herein that a person of ordinary skill in the art is motivated to codon-optimize the nucleic acid to have a CAI of about 0.8 to 1 for expression in S. cerevisiae because Sharp et al. and Grote et al. clearly teach that a high CAI, such as a CAI between 0.9-1 disclosed by Grote et al., is likely to be positively correlated to high levels of expression.   
With regard to the teachings of Table 6 and the argument that none of the references teach or suggest the claimed yeast host cell, and that it was surprising and unexpected that  codon optimization improved expression of cellobiohydrolase in yeast to an extent that meaningfully improved functioning of the yeast over the prior art and that this discovery cannot be predicted or expected from the art, it is reiterated herein that the teachings of the prior art as previously discussed clearly suggest an improvement in the production of a recombinant protein when the nucleic acid encoding said protein is codon optimized for expression in the desired host cell.  Since increased expression of the desired protein, which in this case is the polypeptide of SEQ ID NO: 11, is expected, one of skill in the art would have to conclude that enzymatic activity against the substrate would be higher as more enzyme would be present.  As explained in the prior Office action, the enzymatic activity against Avicel recited in the claims was known in the art at the time of the invention as evidenced by Takashima et al. (previously cited) who teach that the H. grisea CBH1 protein, which is the cellobiohydrolase of SEQ ID NO: 11 as taught by de H. grisea var. thermoides.  Therefore, it is reiterated herein that while there was no absolute certainty that expression of the polypeptide of SEQ ID NO: 11 in a S. cerevisiae cell transformed to express a codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 for expression in S. cerevisiae would result in higher amounts of the polypeptide of SEQ ID NO: 11, there was a reasonable expectation of success in observing some increase in expression, and consequently, an increase in enzymatic activity against its substrate, which in this case is Avicel.
It may be that the teachings of the prior art do not specifically suggest the levels of enzymatic activity found and disclosed in Table 6.  However, Applicant is reminded that the rejected claims are not limited to the use of a particular codon-optimized nucleic acid in S. cerevisiae.   Therefore, while one could argue that the results provided in Table 6 are surprising and/or unpredictable, those results correspond to a single codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 (H.g. cbh1) in S. cerevisiae only, namely that in plasmids pRDH103 and pRDH118 of Table 6.  As such, while arguments regarding unexpected results can be persuasive with regard to S. cerevisiae cells comprising the specific codon-optimized nucleic acid in those plasmids, one of skill in the art cannot reasonably conclude that it would have been unexpected to observe an increase in the production of the polypeptide of SEQ ID NO: 11 and an increase in the enzymatic activity against Avicel in S. cerevisiae cells transformed with any nucleic acid codon-optimized for expression in S. cerevisiae, wherein the CAI index used to create the codon-optimized nucleic acid is between 0.8-1.  
The rejections previously applied are, therefore, maintained for the reasons of record and those set forth above in view of the non-entry of the proposed amendments.
As indicated in the prior Office action, a polynucleotide comprising SEQ ID NO: 7 and a host cell that has a polynucleotide comprising SEQ ID NO: 7 appear to be allowable over the prior art of record.
For purposes of Appeal, the status of the claims is as follows:
Claim(s) allowed: none

Claim(s) rejected: 134, 136, 139-156
Claim(s) withdrawn from consideration: none
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 26, 2021